IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-19-00478-CR
                                  No. 10-19-00482-CR

                              IN RE KEVIN LEE BUHL


                                  Original Proceeding



                                       OPINION

       In these proceedings, Kevin Lee Buhl seeks a writ of mandamus from this Court

compelling the trial court to withdraw an order to withhold funds from his inmate

account. In his petition, Buhl relies upon a number of cases that have been overruled,

either directly or by implication, by the Texas Court of Criminal Appeals or the Texas

Supreme Court. The procedure necessary to complain about an order to withhold funds

from an inmate account was described in Harrell v. State, 286 S.W.3d 315 (Tex. 2009). That

procedure is to file a motion complaining about the withdrawal order which should be

filed with the trial court clerk for the trial court that signed the order. If the trial court
then denies the relief requested in the motion, then an appeal, which will be a civil

proceeding, can be taken from that denial.

       Because another procedure is available to Buhl, he is not entitled to relief by

mandamus. Accordingly, Buhl’s petitions for writ of mandamus are denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Pet. denied
Opinion delivered and filed January 8, 2020
Publish
[OT06]




In Re Buhl                                                                      Page 2